Exhibit 10.2

TERM NOTE

 

$1,000,000.00

   November 30, 2011

For value received, the undersigned, MISCOR GROUP, LTD., an Indiana corporation
(“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation (“MIS”),
and HK ENGINE COMPONENTS, LLC, an Indiana limited liability company (“HK” and
together with MISCOR and MIS, the “Borrowers” and each a “Borrower”), hereby
jointly and severally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), acting through its Wells Fargo Business Credit
operating division, on the Termination Date set forth in the Credit and Security
Agreement dated January 14, 2008, as amended, that was entered into by the
Lender and the Borrowers (as amended from time to time, the “Credit Agreement”),
at Lender’s office located at Milwaukee, Wisconsin, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of One
Million Dollars ($1,000,000) or the aggregate unpaid principal amount of the
Term Advance made by the Lender to the Borrowers under the Credit Agreement
together with interest on the principal amount hereunder remaining unpaid from
time to time, computed on the basis of the actual number of days elapsed and a
360-day year, from the date hereof until this Term Note is fully paid at the
rate from time to time in effect under the Credit Agreement.

This Term Note is the Term Note referred to in the Credit Agreement, and is
subject to the terms of, the Credit Agreement, which provides, among other
things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Term Note may be prepaid
only in accordance with the terms of the Credit Agreement. This Term Note is
secured, among other things, pursuant to the Credit Agreement and the Security
Documents as therein defined, and may now or hereafter be secured by one or more
other security agreements, mortgages, deeds of trust, assignments or other
instruments or agreements.

The Borrowers hereby agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this Term Note is not paid when
due, whether or not legal proceedings are commenced.



--------------------------------------------------------------------------------

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

MISCOR GROUP, LTD. By:     Name:   Michael P. Moore Its:   Chief Executive
Officer MAGNETECH INDUSTRIAL SERVICES, INC. By:     Name:   Michael P. Moore
Its:   Chief Executive Officer HK ENGINE COMPONENTS, LLC By:     Name:   Michael
P. Moore Its:   Chief Executive Officer